Title: To Benjamin Franklin from Jonathan Nesbitt, 3 January 1781
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir.
L’Orient Janry: 3d: 1780 [i.e., 1781]
Several Packets of Letters for your Excellency, which I receiv’d by the Ships Luzerne, & Anne, both arrived here the first instant were immediately put into the Post office, but I fear too late for the Post, and suppose you will receive them at same time with this Letter.— No doubt your Letters contain the freshest intelligence; I shall not therefore trouble you with what mine contain.— The defeat of Colonel Ferguson has in a great measure frustrated the Enemys designs against Virginia, but they were in Possession of Portsmouth & it was feared would Winter there.—
I receiv’d by each of the above Vessells, a Journal of the Proceedings of Congress from 1st: Janry: 1778 to 1st: Janry: 1779, adress’d to your Excellency, which I did not think proper to forward pr: the Post, and shall keep them untill a private conveyance offers, or untill I receive your Excellencys orders.
I remain with the greatest Respect Sir Your most Obedient humble Servt:
Jonatn: Nesbitt
His Excellency Benjn: Franklin Esqr.
 
Addressed: His Excellency / Benjn: Franklin Esqr
Notation: Jana. Nesbitt. L’Orient 3 Jan 81
